Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 10/1/2020

Claims pending	1,2,12,15,19-23,25-27,50,53,54,56-58,63,64 
Claims currently under consideration	1,2,12,15,19-23,25-27,50,53,54,56-58,63,64 



Priority
This application has a filing date of 10/04/2017 and is a 371 of PCT/US2016/025901 filed 04/04/2016.  PCT/US2016/025901 has PRO 62/278,761 filed 01/14/2016. PCT/US2016/025901 also has PRO 62/143,730 filed 04/06/2015

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claim(s) 1,2,12,15,19-23,25-27,50,53,54,56-58,63,64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rokhsar et al (US PG-Pub 20160312213)
Claims 1,2,12,15,19-23,25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

New Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1,2,12,15,19-23,25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al (US PG-Pub 2005015875).
Morgan et al teach throughout the document and especially the title synthesis of encoded libraries. Consistent with the manner in which separating, labeling and pooling is used in examples 2-4 of the present published application, in paragraphs 0130 to 0183 (example 1 plus 2) and paragraph 0032, Morgan et al teach said synthesis comprises: binding at least a first association molecule (e.g. linker) to a first nucleic acid molecule and a second association molecule to said second nucleic acid molecule (another linker) outside of a cell and thereby generating a first complex and a second complex, respectively, wherein said first nucleic acid molecule comprises a first nucleic acid segment and a second nucleic acid segment, and wherein said second nucleic acid molecule comprises a third nucleic acid segment and a fourth nucleic acid segment; separating said first complex from said second complex;labelling said first nucleic acid segment and said second nucleic acid segment using a first barcode (tag) nucleic acid; labelling said third nucleic acid segment and said fourth nucleic acid segment using a fourth barcode nucleic acid; pooling said first complex and said second complex; separating said first complex and said second complex; labelling said first nucleic acid segment and said second nucleic acid segment using a second barcode nucleic acid; labelling said third nucleic acid segment and said fourth nucleic acid segment using a fifth barcode nucleic acid; pooling said first complex and said second complex; separating said first complex and said second complex; labelling said first nucleic acid segment and said second nucleic acid segment using a third barcode nucleic acid; labelling said third nucleic acid segment and said fourth nucleic acid segment using a nd said third nucleic acid segment comprise non-identical barcode ends such that said first barcode nucleic acid, said second barcode nucleic acid, said third barcode nucleic acid, said fourth barcode nucleic acid, said fifth barcode nucleic acid,and said sixth barcode nucleic acid segregate independently; and further such that  said first nucleic acid fragment segment and said second nucleic acid fragment segment do not share a common phosphodiester backbone. As such the passages of Morgan et al appear to read on claims 1,2,19,20,23


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50,53,54,56-58,63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al (2010 Genome Biology 11:R119 17 pages) as evidenced Illumina (2020 Illumina Adapter Sequences brochure; 53 pages; downloaded from the internet 20 Jan 2021).
Adey et al teach throughout the document and especially figures 1-2 and pp 12-14 a technique for labeling a plurality of nucleic acid molecules with a transposon including:
binding a plurality of nucleic acid molecules to a plurality of nucleic acid binding moieties to form a plurality of Nextera adapter tagged and cleaved phosphodiester backbone exposed first and second nucleic acid strand complexes in a pool; then separating (purifying) the plurality of dual tagged and cleaved nucleic acid strand complexes from transposases to form a depleted pool; next performing PCR which includes thermal separation of the nucleic acid strands with incorporation of an Illumina or a 454 sequencing adapter (additional tags optionally indexed); and finally paired end sequencing in 90 bp runs which is sufficient to read each tag as evidenced by Illumina at p 4 showing length of the Nextera Transposase Adapters and PCR primers.
In so far as any order of steps in the nucleic acid labeling technique of Adey et al differs from that presently claimed, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results in accordance with MPEP 2144.02 (IV)(C).
As such the passages of Adey appear to render obvious the subject matter of claims 50,53,54,

New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1,2,12,15,19-23,25-27,50,53,54,56-58,63-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said first labelled nucleic acid segment”, “said second labelled nucleic acid segment in part (m) "; “said third labelled nucleic acid segment” and “said fourth labelled nucleic acid segment in part (n). Claim 2 recites the limitation “said first nucleic acid fragment segment” and “said nucleic acid fragment segment” in lines 1-2. There is insufficient antecedent basis for any of these limitations in the claims, rendering the metes and bounds uncertain.
Claim(s)  1 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections or alternatively, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted structural cooperative relationships or omitted steps which render the metes and bounds unclear are as follows.
Claim 1 step (a) produces a first complex of a first association molecule and first nucleic acid molecule and second complex of a second association molecule and 
Similarly, claim 50 line 3 produces a plurality of nucleic acid complexes. It is not clear if the plurality nucleic acid complexes in intervening lines 6,7,10,11,12 undergo intervening steps or else the intervening steps are performed with a separate aliquots. 
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 1 and 50 are rejected as being indefinite as well.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639